[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Judgment may enter for the plaintiff and against the defendant as follows:
Principal      $4,842.46
Interest        1,864.98
Attorney's Fees 1,195.56
Total          $7,903.00
plus court costs.
It is further adjudged that the defendant make weekly payments of $25.00 to the plaintiff beginning September 1, 1999, and continuing weekly thereafter until the total sum, including costs, has been paid to the plaintiff.
Kremski, J.T.R.